DETAILED ACTION
	This action is in response to application filed on March 30, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on May 17, 2021 has been considered by the examiner.


Drawings
	The drawings were received on March 30, 2021.  These drawings are accepted.

Allowable Subject Matter
	Claims 1-20 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 1. A power tool device communication system comprising:
an external device including a first controller including a first electronic processor and a first memory, wherein the first controller is configured to:
set, based on a first received input at a user interface of the external device, a work light duration parameter value,
set, based on a second received input at the user interface of the external device, a work light brightness parameter value, and
transmit, via wireless communication to a power tool device, configuration data including the work light duration parameter value and the work light brightness parameter value; and
the power tool device including:
a housing having a device receiving portion configured to receive and couple to a power tool battery pack,
a work light,
a wireless communication circuit configured to wirelessly communicate with the external device to receive the configuration data, and
a second controller including a second electronic processor and a second memory, the second controller coupled to the wireless communication circuit to receive the configuration data and configured to:
control a work light duration of the work light based on the work light duration parameter value, and
control a work light brightness of the work light based on the work light brightness parameter value. 
7. A method of controlling a power tool device, the method comprising:
setting, with a first controller of an external device and based on a first received input at a user interface of the external device, a work light duration parameter value, the first controller including a first electronic processor and a first memory;
setting, with the first controller and based on a second received input at the user interface of the external device, a work light brightness parameter value;
transmitting, from the external device via wireless communication to the power tool device, configuration data including the work light duration parameter value and the work light brightness parameter value;
receiving, with a second controller of the power tool device via a wireless communication circuit of the power tool device, the configuration data from the external device, the second controller including a second electronic processor and a second memory, and the power tool device including:
a housing having a device receiving portion configured to receive and couple to a power tool battery pack, and
a work light;
controlling, with the second controller of the power tool device, a work light duration of the work light based on the work light duration parameter value; and
controlling with the second controller of the power tool device, a work light brightness of the work light based on the work light brightness parameter value.

13. A power tool device comprising:
a housing having a device receiving portion configured to receive and couple to a power tool battery pack;
a work light;
a wireless communication circuit configured to wirelessly communicate with an external device to receive configuration data including a work light duration parameter value and a work light brightness parameter value; and
a controller including an electronic processor and a memory, the controller coupled to the wireless communication circuit to receive the configuration data and configured to:
control a work light duration of the work light based on the work light duration parameter value, and
control a work light brightness of the work light based on the work light brightness parameter value.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isaacs et al (US 10595384) deals with a system of light devices including a first light device and a second light device. The first light device having a first housing, a first light, a first transceiver, a first electronic processor. The second light having a second housing, a second light, a second transceiver, a second electronic processor. The first electronic processor is coupled to the first light and the first transceiver, and configured to control operation of the first light, and transmit, via the first transceiver a command to the second light device, and Sterling et al (US 9722334) deals a power tool includes a housing coupled to an electrical power source, a motor contained in the housing, and a motor control circuit that controls output speed of the motor. A light unit is coupled to the housing to illuminate a work surface. A light unit control circuit controls illumination of the light unit.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846